
	

114 HR 3706 IH: Reach Every Mother and Child Act of 2015
U.S. House of Representatives
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3706
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2015
			Mr. Reichert (for himself, Ms. McCollum, Ms. Lee, and Mr. McCaul) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To implement policies to end preventable maternal, newborn, and child deaths globally.
	
	
 1.Short titleThis Act may be cited as the Reach Every Mother and Child Act of 2015. 2.PurposeThe purpose of this Act is to implement a strategic approach for providing foreign assistance in order to end preventable maternal, newborn, and child deaths globally within a generation.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the United States Agency for International Development.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
 (3)CoordinatorThe term Coordinator means the Child and Maternal Survival Coordinator established under section 6. (4)Target countriesThe term target countries means specific countries that have the greatest need and highest burden of maternal and child deaths, taking into consideration countries that—
 (A)have high-need communities in fragile states or conflict-affected states; (B)are low- or middle-income countries; or
 (C)are located in regions with weak health systems. 4.Statement of policyIt is the policy of the United States, in partnership with target countries, other donor country governments, international financial institutions, nongovernmental organizations, international organizations, multilateral organizations, and the private sector to establish and implement a coordinated, integrated, and comprehensive strategy to combat the leading causes of maternal, newborn, and child mortality globally and ensure healthy lives by—
 (1)scaling up the most effective, evidence-based interventions, including for the most vulnerable populations, with a focus on country ownership;
 (2)designing, implementing, monitoring, and evaluating programs in a way that enhances transparency and accountability, increases the sustainability, and improves outcomes in target countries;
 (3)supporting the development and scale up of innovative tools and approaches to accelerate progress toward ending preventable maternal, newborn, and child deaths; and
 (4)utilizing and expanding the use of innovative public-private financing mechanisms. 5.Strategy (a)In generalNot later than one year after the date of the enactment of this Act, the President shall establish and implement a comprehensive five-year, whole-of-government strategy to achieve, with target countries and donors, the goal of ending preventable maternal, newborn, and child deaths globally and ensure healthy and productive lives within a generation.
 (b)ElementsThe strategy established under subsection (a) shall— (1)set outcome-based targets to achieve the goals of the strategy and ascertain baseline data relevant for each target country and for all areas of focus and programming as of the date of the release of the strategy;
 (2)building on the evidence outlined in USAID’s Acting on the Call: Ending Preventable Child and Maternal Deaths, include specific objectives, programs, and approaches to utilize highest impact evidence-based interventions to address the leading causes of death among—
 (A)women during pregnancy, childbirth, and post delivery; (B)newborns in their first 28 days; and
 (C)children under the age of five, particularly among the most vulnerable populations; (3)include development and scale up of new technologies and approaches, including those supported by public-private partnerships for research and innovation;
 (4)promote coordination and efficiency within and amongst the relevant executive branch agencies and initiatives, including the United States Agency for International Development, the Department of State, the Department of Health and Human Services, the Centers for Disease Control and Prevention, the National Institutes of Health, the Millennium Challenge Corporation, the Peace Corps, the Department of the Treasury, the Office of the Global AIDS Coordinator, and the President’s Malaria Initiative;
 (5)project general levels of resources needed to achieve the strategy’s stated objectives; (6)identify strategies for leveraging resources in new and innovative ways;
 (7)align with country-driven maternal, newborn, and child health and survival plans and improve coordination with foreign governments and international organizations; and
 (8)outline consultations with governments, international financial institutions, nongovernmental organizations, local and international civil society groups, multilateral organizations, the private sector, and local health workers and professional associations, as appropriate.
				6.Establishment of child and maternal survival coordinator
 (a)In generalThe President, acting through the Administrator, shall designate a current USAID employee serving in a career or non-career position in the Senior Executive Service or at the level of a Deputy Assistant Administrator or higher to serve concurrently as the Child and Maternal and Survival Coordinator, who shall be responsible for—
 (1)overseeing the strategy established under section 5; and (2)all United States Government funds appropriated or used for international maternal and child health and nutrition programs.
 (b)DutiesThe Coordinator shall— (1)have the primary responsibility for the oversight and coordination of all resources and international activities of the United States Government appropriated or used for international maternal and child health and nutrition programs;
 (2)direct the budget, planning, and staffing to implement international maternal and child health and nutrition projects and programs for the purpose of achieving reductions in preventable maternal, newborn, and child deaths;
 (3)lead implementation and revision, not less frequently than once every 5 years, of the strategy established under section 5(a);
 (4)coordinate with relevant executive branch agencies, governments of partner countries, nongovernmental organizations, local civil society organizations, and private sector entities to carry out the strategy established under section 5(a) and to align current and future instruments with high-impact, evidence-based interventions to save lives;
 (5)provide direction to the design and oversight of grants, contracts, and cooperative agreements with nongovernmental organizations (including faith-based, community-based, and civil society organizations) and private sector entities for the purpose of carrying out the strategy established under section 5(a); and
 (6)report directly to the Administrator regarding implementation of the strategy established under section 5(a).
 (c)Restriction on additional or supplemental compensationThe Coordinator shall receive no additional or supplemental compensation as a result of carrying out responsibilities and duties under this Act.
			7.Authority to assist in implementation of the strategy
 (a)In generalThe President shall provide assistance to implement the strategy established under section 5(a). (b)Focus on impact (1)Targets for increased implementation requiredUSAID grants, contracts, and cooperative agreements for the purposes of the strategy established under section 5(a) shall be required to include targets for increased implementation of high-impact, evidence-based interventions and strengthening health systems, as appropriate, including the establishment of baseline measurements from which to quantify progress.
 (2)ExceptionIn exceptional circumstances where USAID deems that inclusion of coverage targets or baseline measures are not reasonable or practicable for the grant, contract, or cooperative agreement, the funding mechanism shall include an explanation of the omission and explicitly how measurable impact will be targeted and tracked.
				8.Reports
 (a)Report requiredThe President shall update Congress on progress made to achieve the strategy established under section 5(a) as well as progress toward the goals set forth in USAID’s 2014 Acting on the Call: Ending Preventable Child and Maternal Deaths report by submitting an annual report to the appropriate congressional committees and making all report data publicly available.
 (b)Information included in reportA report submitted under subsection (a) shall include the following: (1)Indicators of progress made by United States Government programs carried out under international maternal and child health and nutrition programs for the purposes of improving maternal, newborn, and child health, particularly among the most vulnerable populations, in each target country and overall, including—
 (A)number of maternal, newborn, and child deaths averted; (B)percentage of births attended by skilled health personnel;
 (C)density of health workforce (number of health professionals per population); (D)descriptions of the measured or estimated impact on maternal, newborn, and child survival of each ongoing program or project; and
 (E)any other targets identified by the Coordinator as essential to meeting the goals of the strategy for ending preventable maternal, newborn, and child deaths.
 (2)Assessments of progress made toward achieving the targets set forth under paragraph (1). (3)Descriptions of how the interventions or programs are designed—
 (A)to increase activities in target countries; (B)to reach underserved, marginalized, and impoverished populations;
 (C)to address causes of maternal, newborn, and child mortality with innovative efforts and interventions posed to go to scale;
 (D)to invest in activities that empower women, support voluntarism, and provide respectful maternity care;
 (E)to improve transparency and accountability at all levels and include common metrics for tracking progress;
 (F)to ensure that high-impact, evidence-based interventions are prioritized; and (G)to expand access to quality services through community-based approaches and include community accountability measures.
 (4)Reporting on each aspect of the strategy established under section 5(a), including— (A)multi-sectoral approaches, specific strategies, and programming utilizing high-impact, evidence-based interventions to address the leading causes of preventable maternal, newborn, and child deaths;
 (B)activities to develop and scale up new technologies and approaches, including those identified by public-private partnerships for research and innovation;
 (C)coordination with United States agencies, foreign governments, nongovernmental organizations, and international organizations;
 (D)methods used to leverage new financial and other public and private resources in innovative ways; and
 (E)best practices identified by the executive branch. (5)Reporting on grants, contracts, and cooperative agreements awarded, including—
 (A)a comprehensive list of USAID grants, contracts, and cooperative agreements awarded in implementation of the strategy established under section 5(a); and
 (B)a description of— (i)the targets for coverage of interventions or services and the baseline against which they are measured and the status of progress in meeting the targets; or
 (ii)in the case of exceptional circumstances where USAID determines that inclusion of targets or baseline measurements is not reasonably possible, an explanation of how the impact of the grant, contract, agreement, or resulting program is being measured.
 (6)Reporting on the innovative public-private financing tools, including an analysis of the feasibility and potential effectiveness of new financing tools that could be used to fund efforts to end preventable maternal, newborn, and child deaths globally.
				9.Innovative public-private financing tools
 (a)In generalIn addition to existing bilateral and multilateral assistance for maternal, newborn, and child survival, the United States Government, through USAID and other relevant executive branch agencies identified by the Coordinator, should identify and remove financial barriers to strengthen access to delivery systems that reach vulnerable and marginalized populations. This can be accomplished through the utilization of new and existing tools that leverage public and private capital to expand delivery of high-impact, evidence-based interventions for international maternal, newborn, and child health.
 (b)AuthoritiesTo carry out provisions of this Act, USAID is authorized— (1)to grant loans;
 (2)to set aside funds for use in the implementation of financing tools; (3)to establish and use a financial intermediary to implement new financing tools, as appropriate;
 (4)to issue sovereign level guarantees; and (5)to make equity investments.
				
